Exhibit 10.1




SEVENTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT


This Seventeenth Amendment to Employment Agreement (this “Seventeenth
Amendment”), is made effective as of October 31, 2018, by and between
KENNEDY-WILSON, INC., a Delaware corporation (the “Company”), and William J.
McMorrow, an individual (“Employee”) with respect to the following facts and
circumstances:


RECITALS


WHEREAS, the Company has been employing Employee as Chief Executive Officer and
Chairman of the Board of Directors under an employment agreement dated as of
August 14, 1992, as amended to date (the “Agreement”);


WHEREAS, during the Term (as defined below), the Company desires to continue to
engage Employee as Chief Executive Officer and Chairman of the Board of the
Company on the terms and conditions set forth in the Agreement; and


WHEREAS, the Company and Employee intend that the terms of the Agreement shall
be modified as set forth below and that, except as modified, the Agreement shall
remain in full force and effect.


AMENDMENT TO AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Company and Employee hereby acknowledge, effective as
of the Effective Date (as defined below) the Company and Employee hereby agree
as follows:


1.     Effective Date. All references in the Agreement to the term “Effective
Date” shall mean and refer to October 31, 2018.


2.     Term of Employment. Section 2 of the Agreement is hereby amended and
restated in its entirety as follows:


“2.    Term of Employment. Employee shall be employed by the Company pursuant to
this Agreement for a term beginning on the original date of this Agreement and
continuing through to, and terminating at the close of business on, August 6,
2025 (the “Term”), unless earlier terminated pursuant to Section 9 hereof.”
 
3.    Incorporation; Full Force and Effect. This Seventeenth Amendment shall be
and hereby is incorporated into and forms a part of the Agreement. Subject to
the foregoing, the Agreement remains in full force and effect, and the Company
and Employee hereby ratify and affirm the Agreement in each and every respect.


[signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Seventeenth Amendment to be
effective as of the date first above written.
 
 
 
 
 
 
 
 
 
 
 
COMPANY:
KENNEDY-WILSON, INC.




EMPLOYEE:
WILLIAM J. MCMORROW


By: /s/ Justin Enbody
Name: Justin Enbody
Title: Chief Financial Officer


By: /s/ William J. McMorrow
Title: Chief Executive Officer




 
 
 









(Signature Page to Seventeenth Amendment to Employment Agreement)



